Opinion filed December 10, 2020




                                        In The


          Eleventh Court of Appeals
                                     ___________

                  Nos. 11-19-00393-CR & 11-19-00394-CR
                                     ___________

                 SUMMER PAIGE SANDERS, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                  Trial Court Cause Nos. CR23458 & CR26812


                      MEMORANDUM OPINION
      On June 8, 2015, Appellant, Summer Paige Sanders, pleaded guilty to the
offense of possession of four grams or more but less than 200 grams of a controlled
substance with intent to deliver in a drug-free zone. See TEX. HEALTH & SAFETY
CODE ANN. § 481.102(6) (West Supp. 2020), §§ 481.112, 481.134 (West 2017).
Pursuant to the terms of the plea agreement, the trial court deferred a finding of guilt,
placed Appellant on community supervision for ten years, and imposed a fine of
$3,000.
      Appellant was arrested on December 18, 2018, for the offense of abandoning
or endangering a child. See TEX. PENAL CODE ANN. § 22.041 (West 2019). On
January 16, 2019, the State filed a motion to adjudicate Appellant’s guilt on the
possession of a controlled substance offense. The State alleged that Appellant
violated the terms and conditions of her community supervision by committing the
offense of abandoning or endangering a child, using methamphetamine, and failing
to pay the fine and community supervision fees.
      Appellant was subsequently indicted for the offense of abandoning or
endangering a child. In counts one and three of the indictment, the State alleged that
Appellant endangered her two children by using methamphetamine in their presence
or by using or possessing methamphetamine in a residence where the children
resided. In count two of the indictment, the State alleged that Appellant exposed her
youngest child to an unreasonable risk of harm when she left the child without
adequate supervision.
      After Appellant waived her right to a jury trial on the abandoning or
endangering a child offense, the trial court conducted a combined hearing on the
motion to adjudicate and bench trial on the abandoning or endangering a child
offense. Appellant pleaded true to the State’s allegation that she violated the terms
and conditions of her community supervision by using methamphetamine.
Appellant pleaded not true to the remaining allegations in the State’s motion to
adjudicate. Appellant pleaded guilty to counts one and three of the indictment in the
abandoning or endangering a child case and not guilty to count two.
      After a contested hearing, the trial court found all the allegations in the State’s
motion to adjudicate to be true other than the part of the first allegation in which the
State asserted that Appellant had committed a new offense when she abandoned her
child. The trial court revoked Appellant’s community supervision, adjudicated her
guilty of possession of four grams or more but less than 200 grams of a controlled
                                           2
substance with intent to deliver in a drug-free zone, and assessed her punishment at
confinement for eight years in the Institutional Division of the Texas Department of
Criminal Justice. The trial court also found Appellant guilty of endangering a child,
as set out in counts one and three of the indictment in the abandoning or endangering
a child case, and not guilty of abandoning a child, as set out in count two. The trial
court assessed Appellant’s punishment at confinement for one year in the State Jail
Division of the Texas Department of Criminal Justice. The trial court ordered that
the sentences be served consecutively.
      We affirm the judgment of the trial court in Cause No. 11-19-00393-CR. We
modify the judgment in Cause No. 11-19-00394-CR to reflect that Appellant pleaded
guilty to counts one and three of the indictment. As modified, we affirm the
judgment of the trial court in Cause No. 11-19-00394-CR.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that each
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s records. Counsel advised Appellant of her
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
                                          3
the record in each appeal, and we agree that the appeals are without merit. We note
that proof of one violation of the terms and conditions of community supervision is
sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009). In this regard, a plea of true standing alone is sufficient to support a
trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Finally, a stipulation of evidence or a judicial
confession that embraces every constituent element of the charged offense will
suffice to support a guilty plea. TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005);
Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009). Based upon our review
of the record, we agree with counsel that no arguable grounds for appeal exist.1
        We note, however, that the judgment in Cause No. 11-19-00394-CR
incorrectly reflects that Appellant pleaded not guilty to counts one and three of the
indictment. An appellate court has the power to modify the trial court’s judgment to
make the judgment speak the truth when it has the necessary information before it
to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.
Crim. App. 1993). Because the record reflects that Appellant pleaded guilty to
counts 1 and 3 of the indictment in the abandoning or endangering a child case, we
modify the judgment of the trial court in Cause No. 11-19-00394-CR to reflect that
Appellant pleaded “guilty.”


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    4
        We grant counsel’s motion to withdraw in each case; affirm the judgment of
the trial court in Cause No. 11-19-00393-CR; modify the judgment in Cause No. 11-
19-00394-CR to reflect that Appellant pleaded guilty to counts 1 and 3 of the
indictment; and, as modified, affirm the judgment of the trial court in Cause No. 11-
19-00394-CR.


                                                                   PER CURIAM


December 10, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J.2

Willson, J., not participating




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      5